Citation Nr: 0829975	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as a left hip sciatic nerve disorder.  

3.  Entitlement to service connection for a respiratory 
problem, manifested with chest pain.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1987 to November 
1987 and from June 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, denying the veteran's claims of service connection 
for a left hip disorder, a respiratory disorder, and PTSD.  

Since the veteran filed his appeal to the Board, service 
connection has been granted for bilateral hearing loss and 
for tinnitus.  There remain, therefore, no allegations of 
error of fact or law for appellate consideration.  As such, 
the issues of entitlement to service connection for hearing 
loss and tinnitus are no longer before the Board.  

The veteran was afforded a video hearing before the 
undersigned Board Member in November 2007.  A copy of the 
transcript from this hearing has been incorporated with the 
record of evidence.  


FINDINGS OF FACT

1.  VA received a written letter from the veteran on November 
16, 2007, indicating that the veteran wanted to withdraw his 
appeal seeking entitlement to service connection for 
sinusitis.  The Board received such request prior to the 
promulgation of a decision.

2.  There is no competent medical evidence of record 
indicating that the veteran has a current disability of the 
left hip, to include the left sciatic nerve.  

3.  There is no competent medical evidence of record 
indicating that the veteran has a current respiratory 
disorder, manifested with pain.  

4.  The preponderance of the evidence in this case 
establishes that the veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for sinusitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria for service connection for a left hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

3.  The criteria for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements described above apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, with respect to the left hip claim, the duty to notify 
was satisfied by way of letters sent to the veteran in 
November 2005 and April 2006 that fully addressed all notice 
elements.  Even thought the veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of that claim, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Regarding the claims of service connection for a respiratory 
disorder and PTSD, the duty to notify was satisfied by way of 
a June 2006 letter sent to the veteran that fully addressed 
all notice elements, and was issued prior to the initial 
adjudication of these claims.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in March 2007, and VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Entitlement to Service Connection for Sinusitis

The veteran perfected an appeal from a February 2006 rating 
decision that, in pertinent part, denied service connection 
for a sinus condition.  During the veteran's hearing 
testimony of November 2007, the veteran indicated that he was 
withdrawing the issue of entitlement to service connection 
for a sinus condition.  Subsequently, VA received a written 
letter from the veteran on November 16, 2007, indicating the 
veteran's desire to withdraw his appeal as to the issue of 
entitlement to service connection for sinusitis.  An appeal 
may be withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  Once 
the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2006).

Entitlement to Service Connection for a Left Sciatic Nerve 
Disorder

The veteran contends that he is entitled to service 
connection for a left hip disorder, classified as a left 
sciatic nerve disorder.  However, there is no medical 
evidence of record indicating that the veteran has complained 
of, or been diagnosed with, a disorder of the left hip.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Currently, the record is absent of any 
competent medical evidence establishing that the veteran has 
a current disability of the left hip.  As such, service 
connection cannot be granted.  

The Board recognizes that the veteran was in an accident 
while on inactive duty with the National Guard in July 2001.  
According to the veteran's service medical records and the 
veteran's November 2007 hearing testimony, he injured his 
left knee and leg.  The veteran was in a vehicle that hit a 
hole, causing him to fall and hit his leg inside the vehicle.  
However, later medical records make no mention of any 
permanent injuries resulting from this incident.  Further, 
there is no evidence that the veteran has sought treatment 
for, or been diagnosed with, a left hip disorder since prior 
to active duty.  Therefore, since the evidence of record does 
not establish that the veteran has a current disability, 
service connection for a left hip disability cannot be 
granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a left hip injury must be denied.

Entitlement to Service Connection for a Respiratory Disorder

The veteran contends that he is entitled to service 
connection for a respiratory disorder, manifested by chest 
pain.  However, no evidence has been received by VA 
indicating that the veteran has a current respiratory 
disorder.  

As previously noted, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A review of the 
veteran's service medical records and post-service medical 
records reveals no complaints of chest pain.  A June 2004 
private radiological report does note that there is a cardiac 
enlargement with two left mid-lung opacities.  However, this 
report is from prior to the veteran's service on active duty.  
There are no medical records since the veteran's active 
service indicating a respiratory problem.  

According to the veteran's November 2007 hearing testimony, 
the veteran reported having respiratory problems and chest 
pain.  The veteran reported that he woke up one morning with 
chest pain and went to the emergency room, where he was found 
to have an irregular heart beat.  The veteran's testimony 
also indicates that stints were put in to treat the 
condition, which the veteran guessed was too high of 
cholesterol.  The veteran's representative indicated that he 
and the veteran would submit evidence in support of this 
claim, but as of yet, the VA has not received any additional 
evidence corroborating this claim.  

Finally, the Board recognizes that there is evidence of 
record indicating that the veteran has suffered from high 
cholesterol.  Various medical records, including an August 
2006 VA outpatient treatment record, note that the veteran 
has hyperlipidemia.  However, there is no evidence to suggest 
the veteran has a disability manifested by high cholesterol 
and lipid count that is in any way related to his military 
service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a respiratory disorder, manifested 
by chest pain, must be denied.

Entitlement to Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Finally, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In March 2006, the veteran had a private psychiatric 
evaluation.  According to the examiner, the veteran was 
complaining of anxiety, panic and "what sounds to be" post 
traumatic stress symptomatology.  The examiner described the 
veteran as not endorsing any psychotic symptoms or any 
suicidal or homicidal ideations.  The veteran's judgment, 
reliability, insight and impulse control were considered 
"good," and the veteran was described as oriented to 
person, place and time with an intact memory.  The private 
examiner assigned diagnoses of PTSD, panic disorder and 
generalized anxiety disorder. 

The veteran has also been noted to have PTSD in a number of 
VA outpatient treatment records.  In August 2006, PTSD was 
listed as an "active problem."  In January 2007, the 
veteran reported to VA with suicidal ideations.  According to 
the "Urgent Care for Psychiatry" note, the veteran was 
exhibiting "severe" PTSD symptoms, alcohol dependence and 
acute alcohol intoxication.  

Finally, in March 2007, the veteran was afforded VA 
examination for PTSD.  According to the VA examiner, who 
reviewed the veteran's claims file, determined the veteran 
did not meet the full DSM-IV criteria for PTSD.  
Specifically, the examiner concluded that the veteran had no 
impairment from an occupational or social functioning 
viewpoint, the veteran did not describe avoidance of stimuli 
associated with the trauma, he did not report a response that 
involved intense fear, helplessness or horror, and he did not 
complain of intrusive recollections of his time in Iraq.  

The VA examiner also noted that the veteran did have an 
anxiety disorder and a mood disorder, but concluded that 
these impairments did not appear to be related to the 
veteran's active military service.  The examiner concluded 
that the veteran's mood symptoms were likely related to 
factors other than military service  

Based on the above evidence, the Board finds that the veteran 
does not currently suffer from PTSD.  While the conclusions 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
the Board cannot make our own independent medical 
determinations, and that the Board must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.  

There is no indication that the examiner who examined the 
veteran in March 2006 reviewed the veteran's service medical 
records and personnel records or reviewed the veteran's 
medical history.  As such, it does not appear that there was 
any actual clinical data relied on by the examiner.  
Additionally, this examiner did not reference the DSM-IV 
criteria when assigning a diagnosis of PTSD.  For VA 
purposes, a diagnosis of PTSD must conform to the DSM-IV.  
See 38 C.F.R. § 3.304(f).  

On the other hand, the VA examiner in March 2007 reviewed the 
veteran's claims file and his medical history.  The examiner 
addressed all of the criteria laid out in the DSM-IV in 
detail, and provided substantial explanation in support of 
the conclusions.  

The outpatient treatment records noted above tend to be 
blanket statements such as the veteran has "severe PTSD 
symptoms."  These records do not reference the facts relied 
on in making these conclusions.  As such, while the Board 
certainly finds the records to be relevant, the Board does 
not find them to be the most reliable evidence in this case.  

For the reasons explained the Board assigns more weight to 
the findings made by the VA examiner in the above-referenced 
March 2007 report than those made by the examiner in March 
2006, or those noted in the VA outpatient treatment records.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  See also See Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (essentially provide that opinions which appear 
to have been based entirely on the history provided by the 
veteran, and not supported by the objective evidence of 
record, carry little probative weight.)

Upon a thorough review of the evidence of record, the Board 
must find that the preponderance of the evidence is against 
the claim, and the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The veteran's 
claim of entitlement to service connection for PTSD must be 
denied.


ORDER

The claim of service connection for sinusitis is dismissed.  

Entitlement to service connection for a left sciatic nerve 
disorder, claimed as a left hip injury, is denied.  

Entitlement to service connection for a respiratory disorder, 
manifested by chest pain, is denied.  

Entitlement to post-traumatic stress disorder (PTSD) is 
denied.  



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


